Case 3:20-cv-00005-NKM-JCH Document 48 Filed 03/19/21 Page 1 of 1 Pageid#: 196




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    Charlottesville Division

 VIVIANA ANSELME et al.,                         )
      Plaintiffs,                                )       Civil Action No. 3:20cv00005
                                                 )
 v.                                              )       ORDER
                                                 )
 ERIC GRIFFIN &                                  )       By:     Joel C. Hoppe
 RAHEEM RUMSEY,                                  )               United States Magistrate Judge
       Defendants.                               )

         The Court held a status conference call in this case on March 18, 2021. For the reasons

 explained during the conference, the Court intends to construe the letter from pro se Defendant

 Eric Griffin, ECF No. 42, as a pro se motion to set aside the Clerk’s entry of his default, ECF

 No. 40. Fed. R. Civ. P. 55(c); see Castro v. United States, 540 U.S. 375, 381–82 (2003).

 Plaintiffs shall file their response in opposition, if any, to Griffin’s request for relief within

 fourteen (14) days from the date of this Order. Griffin may file an optional reply brief within

 seven (7) days of the date of service of Plaintiffs’ response in opposition. Either party may

 request a hearing on the motion by contacting the Court’s scheduling clerk. ECF No. 19.

                                                         ENTERED: March 19, 2021



                                                         Joel C. Hoppe
                                                         United States Magistrate Judge
